
	
		I
		112th CONGRESS
		1st Session
		H. R. 3381
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Cassidy (for
			 himself, Mr. Honda,
			 Mr. Johnson of Georgia,
			 Mr. Dent, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to revise and
		  extend the program for viral hepatitis surveillance, education, and testing in
		  order to prevent deaths from liver cancer, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Viral Hepatitis Testing Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Approximately
			 5,300,000 Americans are chronically infected with the hepatitis B virus
			 (referred to in this section as HBV), the hepatitis C virus
			 (referred to in this section as HCV), or both.
			(2)In the United States, chronic HBV and HCV
			 are the most common cause of liver cancer, one of the most lethal and fastest
			 growing cancers in the United States. Chronic HBV and HCV are the most common
			 cause of chronic liver disease, liver cirrhosis, and the most common indication
			 for liver transplantation. Chronic HCV is also a leading cause of death in
			 Americans living with HIV/AIDS, many of whom are coinfected with chronic HBV,
			 HCV, or both. At least 15,000 deaths per year in the United States can be
			 attributed to chronic HBV and HCV.
			(3)According to the
			 Centers for Disease Control and Prevention (referred to in this section as the
			 CDC), approximately 2 percent of the population of the United
			 States is living with chronic HBV, HCV, or both. The CDC has recognized HCV as
			 the Nation’s most common chronic bloodborne virus infection and HBV as the
			 deadliest vaccine-preventable disease.
			(4)HBV is easily
			 transmitted and is 100 times more infectious than HIV. According to the CDC,
			 HBV is transmitted through percutaneous (i.e., puncture through the skin) or
			 mucosal contact with infectious blood or body fluids. HCV is transmitted by
			 percutaneous exposures to infectious blood.
			(5)The CDC
			 conservatively estimates that in 2008 approximately 18,000 Americans were newly
			 infected with HCV and more than 38,000 Americans were newly infected with
			 HBV.
			(6)There were 10
			 outbreaks reported to CDC for investigation in 2009 related to healthcare
			 acquired infection of HBV and HCV. There were another 6,748 patients
			 potentially exposed to one of the viruses.
			(7)Chronic HBV and
			 chronic HCV usually do not cause symptoms early in the course of the disease,
			 but after many years of a clinically silent phase, CDC estimates
			 show more than 33 percent of infected individuals will develop cirrhosis,
			 end-stage liver disease, or liver cancer. Since most individuals with chronic
			 HBV, HCV, or both are unaware of their infection, they do not know to take
			 precautions to prevent the spread of their infection and can unknowingly
			 exacerbate their own disease progression.
			(8)HBV and HCV
			 disproportionately affect certain populations in the United States. Although
			 representing only 5 percent of the population, Asian and Pacific Islanders
			 account for over half of the 1,400,000 domestic chronic HBV cases. Baby boomers
			 (those born between 1945 and 1965) account for more than 75 percent of domestic
			 chronic HCV cases. In addition, African-Americans, Latinos (Latinas), and
			 American Indian/Native Alaskans are among the groups which have
			 disproportionately high rates of HBV infections, HCV infections, or both in the
			 United States.
			(9)For both chronic
			 HBV and chronic HCV, behavioral changes can slow disease progression if
			 diagnosis is made early. Early diagnosis, which is determined through simple
			 diagnostic tests, can reduce the risk of transmission and disease progression
			 through education and vaccination of household members and other susceptible
			 persons at risk.
			(10)Advancements have led to the development of
			 improved diagnostic tests for viral hepatitis. These tests, including rapid,
			 point of care testing and others in development can facilitate testing,
			 notification of results and post-test counseling, and referral to care at the
			 time of the testing visit. In particular, these tests are also advantageous
			 because they can be used simultaneously with HIV rapid testing for persons at
			 risk for both HCV and HIV infections.
			(11)For those
			 chronically infected with HBV or HCV, regular monitoring can lead to the early
			 detection of liver cancer at a stage where a cure is still possible. Liver
			 cancer is the second deadliest cancer in the United States however, liver
			 cancer has received little funding for research, prevention, or
			 treatment.
			(12)Treatment for
			 chronic HCV can eradicate the disease in approximately 75 percent of those
			 currently treated. The treatment of chronic HBV can effectively suppress viral
			 replication in the overwhelming majority (over 80 percent) of those treated
			 thereby reducing the risk of transmission and progression to liver scarring or
			 liver cancer even though a complete cure is much less common than for
			 HCV.
			(13)To combat the
			 viral hepatitis epidemic in the United States, in May 2011, the Department of
			 Health and Human Services released, Combating the Silent Epidemic of Viral
			 Hepatitis: Action Plan for the Prevention, Care & Treatment of Viral
			 Hepatitis. The Institute of Medicine of the National Academies produced a 2010
			 report on the Federal response to HBV and HCV titled: Hepatitis and Liver
			 Cancer: A National Strategy for Prevention and Control of Hepatitis B and C.
			 The recommendations and guidelines provide a framework for HBV and HCV
			 prevention, education, control, research, and medical management
			 programs.
			(14)The annual health
			 care costs attributable to viral hepatitis in the United States are
			 significant. For HBV, it is estimated to be approximately $2,500,000,000
			 ($2,000 per infected person). In 2000, the lifetime cost of HBV—before the
			 availability of most of the current therapies—was approximately $80,000 per
			 chronically infected person, or more than $100,000,000,000. For HCV, medical
			 costs for patients are expected to increase from $30,000,000,000 in 2009 to
			 over $85,000,000,000 in 2024. Avoiding these costs by screening and diagnosing
			 individuals earlier—and connecting them to appropriate treatment and care will
			 save lives and critical health care dollars. Currently, without a comprehensive
			 screening, testing and diagnosis program, most patients are diagnosed too late
			 when they need a liver transplant costing at least $314,000 for uncomplicated
			 cases or when they have liver cancer or end stage liver disease which costs
			 between $30,980 to $110,576 per hospital admission. As health care costs
			 continue to grow, it is critical that the Federal Government invests in
			 effective mechanisms to avoid documented cost drivers.
			(15)According to the
			 Institute of Medicine report in 2010 (described in paragraph (13)), chronic HBV
			 and HCV infections cause substantial morbidity and mortality despite being
			 preventable and treatable. Deficiencies in the implementation of established
			 guidelines for the prevention, diagnosis, and medical management of chronic HBV
			 and HCV infections perpetuate personal and economic burdens. Existing grants
			 are not sufficient for the scale of the health burden presented by HBV and
			 HCV.
			(16)Screening and
			 testing for chronic HBV and HCV are aligned with the Healthy People 2020 goal
			 to increase immunization rates and reduce preventable infectious diseases.
			 Awareness of disease and access to prevention and treatment remain essential
			 components for reducing infectious disease transmission.
			(17)Federal support
			 is necessary to increase knowledge and awareness of HBV and HCV and to assist
			 State and local prevention and control efforts in reducing the morbidity and
			 mortality of these epidemics.
			(18)The Secretary of Health and Human Services
			 has the discretion to carry out this Act directly and through whichever of the
			 agencies of the Public Health Service the Secretary determines to be
			 appropriate, which may (in the Secretary’s discretion) include the Centers for
			 Disease Control and Prevention, the Health Resources and Services
			 Administration, the Substance Abuse and Mental Health Services Administration,
			 the National Institutes of Health (including the National Institute on Minority
			 Health and Health Disparities), and other agencies of such Service.
			3.Revision and
			 extension of hepatitis surveillance, education, and testing program
			(a)In
			 generalSection 317N of the Public Health Service Act (42 U.S.C.
			 247b–15) is amended—
				(1)by amending the
			 heading to read as follows: Surveillance, Education, and Testing Regarding Hepatitis
			 Virus;
				(2)by redesignating
			 subsections (b) and (c) as subsections (d) and (e), respectively; and
				(3)by striking
			 subsection (a) and inserting the following:
					
						(a)In
				generalThe Secretary shall,
				in accordance with this section, carry out surveillance, education, and testing
				programs with respect to hepatitis B and hepatitis C virus infections (referred
				to in this section as HBV and HCV, respectively).
				The Secretary may carry out such programs directly and through grants to public
				and nonprofit private entities, including States, political subdivisions of
				States, territories, Indian tribes, and public-private partnerships.
						(b)National
				SystemIn carrying out subsection (a), the Secretary shall
				cooperate with States and other public or nonprofit private entities to seek to
				establish a national system with respect to HBV and HCV with the following
				goals:
							(1)To determine the
				incidence and prevalence of such infections, including providing for the
				reporting of chronic cases.
							(2)With respect to
				the population of individuals who have such an infection, to carry out testing
				programs to increase the number of individuals who are aware of their infection
				to 50 percent by 2014 and to 75 percent by 2016.
							(3)To develop and
				disseminate public information and education programs for the detection and
				control of such infections, with priority given to changing behaviors that
				place individuals at risk of infection.
							(4)To provide
				appropriate referrals for counseling and medical treatment of infected
				individuals and to ensure, to the extent practicable, the provision of
				appropriate follow-up services.
							(5)To improve the
				education, training, and skills of health professionals in the detection,
				control, and treatment of such infections, with priority given to pediatricians
				and other primary care physicians, and obstetricians and gynecologists.
							(c)High-Risk
				populations; chronic cases
							(1)In
				generalThe Secretary shall determine the populations that, for
				purposes of this section, are considered at high-risk for HBV or HCV. The
				Secretary shall include the following among those considered at
				high-risk:
								(A)For HBV,
				individuals born in countries in which 2 percent or more of the population has
				HBV.
								(B)For HCV,
				individuals born between 1945 and 1965.
								(C)Those who have
				been exposed to the blood of infected individuals or of high-risk individuals,
				are family members of such individuals, or are sexual partners of such
				individuals.
								(2)Priority in
				programsIn providing for programs under subsection (b), the
				Secretary shall give priority—
								(A)to early diagnosis
				of chronic cases of HBV or HCV in high-risk populations under paragraph (1);
				and
								(B)to education, and
				referrals for counseling and medical treatment, for individuals diagnosed under
				subparagraph (A) in order to—
									(i)reduce their risk
				of dying from end-stage liver disease and liver cancer, and of transmitting the
				infection to others;
									(ii)determine the
				appropriateness for treatment to reduce the risk of progression to cirrhosis
				and liver cancer;
									(iii)receive ongoing
				medical management, including regular monitoring of liver function and
				screenings for liver cancer;
									(iv)receive, as
				appropriate, drug, alcohol abuse, and mental health treatment;
									(v)in
				the case of women of childbearing age, receive education on how to prevent HBV
				perinatal infection, and to alleviate fears associated with pregnancy or
				raising a family; and
									(vi)receive such
				other services as the Secretary determines to be appropriate.
									(3)Cultural
				contextIn providing for services pursuant to paragraph (2) for
				individuals who are diagnosed under subparagraph (A) of such paragraph, the
				Secretary shall seek to ensure that the services are provided in a culturally
				and linguistically appropriate
				manner.
							.
				(b)Coordination of
			 development of Federal screening guidelines
				(1)ReferencesFor purposes of this subsection, the term
			 CDC Director means the Director of the Centers for Disease Control
			 and Prevention, and the term AHRQ Director means the Director of
			 the Agency for Healthcare Research and Quality.
				(2)HCV guidelines;
			 centers for disease control and prevention
					(A)In
			 generalNot later than March
			 1, 2012, the CDC Director shall complete the revision of the guidelines of the
			 Centers for Disease Control and Prevention for screening individuals for the
			 hepatitis C virus infection (in this section referred to as
			 HCV), and shall transmit a copy of the guidelines to the AHRQ
			 Director. The scope of the revised guidelines shall include testing for HCV
			 that is carried out under section 317N of the Public Health Service Act (42
			 U.S.C. 247b–15), as amended by subsection (a).
					(B)Certain
			 factorsIn revising guidelines pursuant to subparagraph (A), the
			 CDC Director shall take into account—
						(i)the
			 effectiveness issues that have been raised with respect to the current
			 guidelines of the Centers for Disease Control and Prevention for screenings for
			 HCV;
						(ii)the
			 importance of responding to the perception that receiving such screenings may
			 be stigmatizing; and
						(iii)whether
			 age-based screenings would be effective, considering the use of that approach
			 in breast and colon cancer screenings.
						(3)Agency for
			 healthcare research and quality
					(A)HCV
			 guidelinesThe AHRQ Director shall, in developing the
			 recommendations for screenings for HCV that the AHRQ Director will provide to
			 the Preventive Services Task Force under section 915(a) of the Public Health
			 Service Act (42 U.S.C. 299b–4(a)), take into account—
						(i)the
			 guidelines established pursuant to paragraph (2) by the CDC Director;
			 and
						(ii)new
			 and improved treatments for HCV.
						(B)HBV
			 guidelinesThe AHRQ Director
			 shall, in developing the recommendations for screenings for the hepatitis B
			 virus infection (in this section referred to as HBV) that the
			 AHRQ Director will provide to the Preventive Services Task Force referred to in
			 subparagraph (A), take into account the guidelines for screenings for HBV that
			 the CDC Director recommended in 2008.
					(c)Authorization of
			 appropriationsSubsection (e) of section 317N of the Public
			 Health Service Act (42 U.S.C. 247b–15), as redesignated by subsection (a)(2) of
			 this section, is amended to read as follows:
				
					(e)Authorization of
				appropriations
						(1)In
				generalFor the purpose of
				testing, education, and referrals under this section, there are authorized to
				be appropriated $25,000,000 for fiscal year 2012, $35,000,000 for fiscal year
				2013, $20,000,000 for fiscal year 2014, and $15,000,000 for each of the fiscal
				years 2015 and 2016.
						(2)GrantsOf
				the amounts appropriated under paragraph (1) for a fiscal year, the Secretary
				shall reserve not less than 80 percent for making grants under subsection
				(a).
						.
			(d)Savings
			 provisionThe amendments made
			 by this section shall not be construed to require termination of any program or
			 activity carried out by the Secretary of Health and Human Services under
			 section 317N of the Public Health Service Act (42 U.S.C. 247b–15) as in effect
			 on the day before the date of the enactment of this Act.
			
